EX-99 Q1 FY 2013 Earnings Slides The Procter & Gamble Company: Reg G Reconciliation of Non-GAAP measures In accordance with the SEC’s Regulation G, the following provides definitions of the non-GAAP measures used in Procter & Gamble's October 25, 2012 earnings call and associated slides with the reconciliation to the most closely related GAAP measure.The measures provided are as follows: 1. Organic Sales Growth – page 1 2. Core EPS – pages 2 through 3 3. Core Operating Profit Margin – page 4 4. Core Gross Margin – page 4 5. Core Selling, General & Administrative Expenses (SG&A) as a % of Net Sales – page 4 6. Core Operating Profit Growth – page 4 7. Core Effective Tax Rate – page 5 8. Free Cash Flow – page 5 1. Organic Sales Growth: Organic sales growth is a non-GAAP measure of sales growth excluding the impacts of acquisitions, divestitures and foreign exchange from year-over-year comparisons.We believe this provides investors with a more complete understanding of underlying sales trends by providing sales growth on a consistent basis.Organic sales is also one of the measures used to evaluate senior management and is a factor in determining their at-risk compensation.The reconciliation of reported sales growth to organic sales is as follows: Total P&G Net Sales Growth Foreign Exchange Impact Acquisition/ Divestiture Impact* Organic Sales Growth JAS 11 9% -5% 0% 4% OND 11 4% 0% 0% 4% JFM 12 2% 1% 0% 3% AMJ 12 -1% 4% 0% 3% JAS 12 -4% 6% 0% 2% OND 12 (Estimate) -1% to 1% 2% 0% 1% to 3% FY 2013 (Estimate) 0% to 1% 2% to 3% 0% 2% to 4% FY 2010 3% 1% -1% 3% FY 2011 5% 0% -1% 4% FY 2012 3% 0% 0% 3% Total Developing JAS 12 -1% 8% 0% 7% JAS 2012 Net Sales Growth Foreign Exchange Impact Acquisition/ Divestiture Impact* Organic Sales Growth Beauty -7% 5% 0% -2% Grooming -7% 8% 1% 2% Health Care -4% 6% 0% 2% Fabric Care and Home Care -2% 5% -1% 2% Baby Care and Family Care -2% 5% 0% 3% Total P&G -4% 6% 0% 2% *Acquisition/Divestiture Impact includes rounding impacts necessary to reconcile net sales to organic sales. 2. Core EPS:This is a measure of the Company’s diluted net earnings per share from continuing operations excluding certain items that are not judged to be part of the Company’s sustainable results or trends.This includes FY 2013 and 2012 charges related to incremental restructuring charges due to increased focus on productivity and cost savings, charges in FY’s 2013, 2012, 2011 and 2010 related to European legal matters, FY 2013 estimated gain on buyout of Iberian joint venture, FY 2012 impairment charges for goodwill and indefinite lived intangible assets, a significant benefit in FY 2011 from the settlement of U.S. tax litigation primarily related to the valuation of technology donations, a FY 2010 charge related to a tax provision for retiree healthcare subsidy payments in the U.S. healthcare reform legislation, and incremental restructuring charges in FY 2009 to offset the dilutive impact of the Folgers divestiture.We believe the Core EPS measure provides an important perspective of underlying business trends and results and provides a more comparable measure of year-on-year earnings per share growth.Core EPS is also one of the measures used to evaluate senior management and is a factor in determining their at-risk compensation.The tables below provide a reconciliation of diluted net earnings per share to Core EPS: Fiscal Year Data: FY 2013 (est.) FY 2012 FY 2011 FY 2010 FY 2009 Diluted Net Earnings Per Share - Continuing Operations $3.78 to $4.02 Impairment Charges Settlement from U.S. Tax Litigation - Charges for European Legal Matters - Taxation of Retiree Healthcare Subsidy - Incremental Restructuring Charges $0.19 to $0.15 - - Gain on buyout of Iberian JV (est.) - Rounding Impacts - - Core EPS $3.80 to $4.00 Core EPS Growth -1% to 4% -1% 7% 5% Quarter / Period Data: OND 12 (est.) OND 11 Diluted Net Earnings Per Share-Continuing Operations $1.18 to $1.25 Impairment charges - Charges for European legal matters - Gain on buyout of Iberian JV (est.) - Incremental restructuring $0.06 to$0.05 Core EPS $1.07 to $1.13 Core EPS Growth -2% to 4% JAS 12 JAS 11 Diluted Net Earnings Per Share-Continuing Operations Incremental restructuring - Charges for European Legal Matters - Core EPS Core EPS Growth 5% AMJ 12 AMJ 11 Diluted Net Earnings Per Share Gain from snacks divestiture - Snacks results of operations – Discontinued Operations Diluted Net EPS - Continuing Operations Incremental restructuring - Core EPS Core EPS Growth 0% JFM 12 JFM 11 Diluted Net Earnings Per Share Snacks Results of Operations – Discontinued Operations Diluted Net Earnings Per Share-Continuing Operations Incremental restructuring - Non-cash Impairment charges - Core EPS Core EPS Growth 0% OND 11 OND 10 Diluted Net Earnings Per Share-Continuing Operations Impairment charges - Charges for European legal matters Settlement from U.S. tax litigation - Incremental restructuring - Core EPS Core EPS Growth -2% Note – All reconciling items are presented net of tax.Tax effects are calculated consistent with the nature of the underlying transaction.The charge for the significant settlement from U.S. tax litigation is tax expense. 3. Core Operating Profit Margin: This is a measure of the Company’s operating margin adjusted for current year charges related to incremental restructuring charges due to increased focus on productivity and cost savings, and charges related to European legal matters: JAS 12 JAS 11 Operating Profit Margin 19.1% 19.7% Incremental restructuring 1.4% - Charges for European legal matters 0.1% - Core Operating Profit Margin 20.6% 19.7% Basis point change 90 4. Core Gross Margin: This is a measure of the Company’s Gross Margin adjusted for the current year charges related to incremental restructuring charges due to increased focus on productivity and cost savings: JAS 12 JAS 11 Gross Margin 50.1% 49.8% Incremental restructuring 0.5% - Core Gross Margin 50.6% 49.8% Basis point change 80 5. Core SG&A as a % of Net Sales: This is a measure of the Company’s SG&A as a % of Net Sales adjusted for the current year charges related to incremental restructuring charges due to increased focus on productivity and cost savings, and charges related to European legal matters: JAS 12 JAS 11 Selling, General & Administrative Expenses (SG&A) as a % Net Sales 31.0% 30.1% Incremental restructuring -0.9% - Charges for European legal matters -0.1% - Core SGA % Net Sales 30.0% 30.1% Basis point change -10 6. Core Operating Profit Growth: This is a measure of the Company’s operating profit growth adjusted for the fiscal 2012 impairment charges for goodwill and indefinite lived intangible assets, fiscal year 2013 and 2012 charges related to incremental restructuring charges due to increased focus on productivity and cost savings, and charges in fiscal 2012 and 2011 related to the European legal matters: FY 2013 (est.) JAS 12 AMJ 12 JFM 12 OND 11 JAS 11 Operating Profit Growth 11% to 15% (7%) -4% -11% -36% -4% Impairment charges -12% 0% 0% 1% 37% 0% Charges for European legal matters 0% 1% 0% 0% -6% 0% Incremental restructuring -1% to 0% 7% 8% 12% 1% 0% Core Operating Profit Growth -2% to 3% 1% 4% 2% -4% -4% 7. Core Effective Tax Rate: This is a measure of the Company’s effective tax rate adjusted for current year charges for incremental restructuring and charges related to the European legal matters.The table below provides a reconciliation of the effective tax rate to the Core tax rate: JAS 2012 Effective Tax Rate 25.4% Tax impact of incremental restructuring -0.9% Tax impact of European legal matters -0.2% Core Effective Tax Rate 24.3% 8. Free Cash Flow: Free cash flow is defined as operating cash flow less capital spending.We view free cash flow as an important measure because it is one factor in determining the amount of cash available for dividends and discretionary investment.Free cash flow is also one of the measures used to evaluate senior management and is a factor in determining their at-risk compensation.The reconciliation of free cash flow is provided below (amounts in millions): Operating Cash Flow Capital Spending Free Cash Flow Jul-Sept ‘12
